Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2019 was filed after the mailing date of the application on 11/11/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stevens (US Patent 10,992,657).

As per claims 1 11 and 17:  Stevens discloses a computer-implemented method for use in verifying network identities, the method comprising (see abstract):
receiving, at a computing device, data associated with multiple user devices of a user and relating to one or more identity attributes of the user (see abstract; a plurality of attributes associated with a user of an account making a request is determined based on the received request);
in response to a request for authentication of the user, generating an aggregate score based on multiple of a reliability sub score, a length of relationship sub score, and a historical consistency sub score for each of the multiple user devices (Col 4, lines 52-57; attributes of the identity token 108 are assigned sub-scores which are used to generate a score that is used to determine whether and/or how to fulfill the request. In an embodiment, the sub-scores and/or scores are numeric values (e.g., a numeric score between 1 and 100, with higher scores corresponding to greater trust), an enumerated type (e.g., HIGH/MEDIUM/LOW trust levels), or a combination thereof. The score, in an embodiment, are hashed); and
transmitting the aggregate score to a relying party in response to the request, thereby permitting the relying party to authenticate the user based at least in part on the aggregate score (Col 5, lines 39-43; an authentication and/or authorization process is performed to verify the user's identity and to verify that the user is authorized to access a computing resource 114 requested by the user, according to an embodiment).
As per claim 2:  The computer-implemented method of claim 1, further comprising determining, by the computing device, the reliability sub score for each of the multiple user devices based on a type of authentication of the user at said user device and a specific sensor employed at said user device to authenticate the user (Col 4, lines 52-57; attributes of the identity token 108 are assigned sub-scores which are used to generate a score that is used to determine whether and/or how to fulfill the request. In an embodiment, the sub-scores and/or scores are numeric values (e.g., a numeric score between 1 and 100, with higher scores corresponding to greater trust), an enumerated type (e.g., HIGH/MEDIUM/LOW trust levels), or a combination thereof. The score, in an embodiment, are hashed).
As per claim 3:  The computer-implemented method of claim 1, further comprising determining, by the computing device, the length of relationship sub score for each of the multiple user devices based on a length of a relation between the user and said user device for which the sub score is calculated (Col 14, lines 5-10; the sub-scores, in aggregate, can resolve to a hash output that is used to resolve the requestor to a particular identity according to a relationship mapping table).
As per claim 4:  The computer-implemented method of claim 1, further comprising determining, by the computing device, the historical consistency sub score for each of the user devices based on a consistency of the data for said user device over a predetermined interval (Col 6, lines 31-36; identity list manages multiple cross-account identities, the access cube tracks permissions such as the account, network configuration, and access records, and the authentication modes enables logins via the identity list (e.g., the identity presented by the user)).
As per claim 5:  The computer-implemented method of claim 4, wherein the data on which the historical consistency sub score is based includes a number of login failures at the user device over the predetermined interval (Col 10, lines 6-9; the condition, the "ws:CurrentTime" value of the request is compared against a literal value "2014-12-13" using the condition operator "DateLessThan" which may be used to evaluate whether the condition is met).
As per claims 6,  12 and 18:  The computer-implemented method of claim 1, further comprising identifying the user devices, in response to the request, based on a user profile for the user in a data structure (Col 3, lines 41-43; The user 102, in an embodiment, generates, determines, or otherwise identifies an identity token 108 usable to facilitate cross-account access of computing resources. In an embodiment, the identity token 108 comprises attributes that include both user and account level attribution associated with the entity associated with the user).
As per claims 7 and 13:  The computer-implemented method of claim 6, wherein the user devices are selected from a communication device, a smart watch, and a smart device at a residence associated with the user (Col 5, lines 1-5; client devices include personal computers, cellular or other mobile phones, handheld messaging devices, laptop computers, tablet computers, set-top boxes, personal data assistants, embedded computer systems, electronic book readers, and the like).
As per claim 8, 14 and 19:  The computer-implemented method of claim 6, further comprising:
transmitting, by the computing device, an authentication command to at least one of the user devices requesting an authentication input for the user (Col 5, lines 39-43; an authentication and/or authorization process is performed to verify the user's identity and to verify that the user is authorized to access a computing resource 114 requested by the user, according to an embodiment); and receiving, from said at least one of the user devices, a command reply indicating an authentication result for the user at the at least one of the user devices (see abstract; a plurality of attributes associated with a user of an account making a request is determined based on the received request). 
As per claim 9, 15 and 20:   The computer-implemented method of claim 8, wherein receiving the data associated with the multiple user devices includes receiving at least some of said data from the at least one of the user devices via the command reply (see abstract; a plurality of attributes associated with a user of an account making a request is determined based on the received request).
As per claim 10 and 16:  The computer-implemented method of claim 1, further comprising:
determining, by the computing device, the reliability sub score for each of the multiple user devices based on a type of authentication of the user at said user device and a specific sensor employed at said user device to authenticate the user (Col 4, lines 52-57; attributes of the identity token 108 are assigned sub-scores which are used to generate a score that is used to determine whether and/or how to fulfill the request. In an embodiment, the sub-scores and/or scores are numeric values (e.g., a numeric score between 1 and 100, with higher scores corresponding to greater trust), an enumerated type (e.g., HIGH/MEDIUM/LOW trust levels), or a combination thereof. The score, in an embodiment, are hashed);
determining, by the computing device, the length of relationship sub score for each of the multiple user devices based on a length of a relation between the user and said user device for which the sub score is calculated (Col 14, lines 5-10; the sub-scores, in aggregate, can resolve to a hash output that is used to resolve the requestor to a particular identity according to a relationship mapping table); and
determining, by the computing device, the historical consistency sub score for each of the user devices based on a consistency of the data for said user device over a predetermined interval (the condition, the "ws:CurrentTime" value of the request is compared against a literal value "2014-12-13" using the condition operator "DateLessThan" which may be used to evaluate whether the condition is met).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433